Citation Nr: 0526526	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), beyond the delimiting date of January 30, 2005.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran retired from active military service in October 
1996, after serving 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which adjusted the veteran's delimiting date for 
eligibility for education assistance under Chapter 30, Title 
38, United States Code, from November 1, 2006 to January 30, 
2005.  A Notice of Disagreement was received in December 
2003.  A Statement of the Case was issued in February 2004.  
A timely appeal was received in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In submitting his Form 9 substantive appeal in April 2004, 
the veteran requested a hearing in this matter before a 
Veterans Law Judge sitting at the RO. In view of the pending 
hearing request in this matter, the Board must remand the 
case to ensure that the veteran is afforded all due process 
of law. Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration. 
The purpose of this remand is to ensure due 
process of law. By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



